FILED
                              NOT FOR PUBLICATION                            OCT 6 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



KYU PYO HAN,                                      No. 09-71029

               Petitioner,                        Agency No. A098-761-436

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Kyu Pyo Han, a native and citizen of South Korea, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence the agency’s factual findings, Zehatye v. Gonzales, 453

F.3d 1182, 1184-85 (9th Cir. 2006), and we review de novo claims of due process

violations, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We deny the

petition for review.

      Although Han contends he has a well-founded fear of persecution, he does

not challenge the agency’s dispositive findings that he is statutorily ineligible for

asylum due to his untimely application and aggravated felony conviction. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived). Accordingly,

Han’s asylum claim fails.

      Further, although Han contends he established a clear probability of

persecution by loan sharks in South Korea, he does not challenge the agency’s

dispositive finding that he failed to establish a nexus to a protected ground. See id.

Accordingly, Han’s withholding of removal claim fails.

      Finally, Han’s contention that the IJ and BIA failed to consider all of the

evidence before them is belied by the record. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (requiring error to prevail on due process claim).

      PETITION FOR REVIEW DENIED.




                                           2                                     09-71029